COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS

                                                         §
 TEXACO, INC., TEXACO
 EXPLORATION AND PRODUCTION,                             §
 INC., AND CHEVRON U.S.A., INC.,                                            No. 08-08-00067-CV
                                                         §
                            Appellants,                                          Appeal from
                                                         §
 v.                                                                          143rd District Court
                                                         §
 JOE R. CLARK, MAURICE MEYER, III,                                       of Reeves County, Texas
 AND JOHN R. NORRIS, III,                                §
 CO-TRUSTEES OF TEXAS PACIFIC                                            (TC # 04-01-17857-CVR)
 LAND TRUST,                                             §

                            Appellees.                   §


                                                 OPINION

         Chevron U.S.A., Inc., Texaco, Inc., and Texaco Exploration and Production, Inc.

(collectively referred to as CUSA), appeal from an order denying a motion to confirm various

arbitration awards. Section 171.098(a)(3) of the Texas General Arbitration Act (TGAA) authorizes

an appeal from an order confirming or denying confirmation of an arbitral award.

TEX .CIV .PRAC.&REM .CODE ANN . § 171.098(a)(3)(Vernon 2005). But the TGAA is inapplicable

to the arbitration agreement at issue because it was made on December 10, 1954.

TEX .CIV .PRAC.&REM .CODE ANN . § 171.002(a)(5) (TGAA does not apply to arbitration agreements

made before January 1, 1966). Because there is no basis for appellate jurisdiction under either the

TGAA or the Federal Arbitration Act, we dismiss the appeal for want of jurisdiction.1

        1
           This appeal is consolidated with a mandamus petition filed in cause number 08-08-00083-CV. W e have
issued an opinion this same date resolving the issues presented by the original proceeding. See In re Chevron U.S.A.,
Inc., Texaco, Inc. and Texaco Exploration and Production, Inc., No. 08-08-00083-CV (Tex.App.--El Paso Jan. 27,
2010).
January 27, 2010
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, J., and Ables, Judge (Ret.)
Ables, Judge (Ret.), sitting by assignment, not participating